Case 8:19-cv-00710-MSS-TGW Document 282 Filed 05/19/21 Page 1 of 22 PageID 8454




                      IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

  UMG RECORDINGS, INC., et al.,

        Plaintiffs,

  v.                                             Case No. 8:19-cv-00710-MSS-TGW

  BRIGHT HOUSE NETWORKS, LLC

        Defendant.


       BRIGHT HOUSE NETWORKS, LLC’S RESPONSE TO PLAINTIFFS’
         APRIL 28, 2021 MOTION TO COMPEL AND INCORPORATED
                         MEMORANDUM OF LAW

        Plaintiffs’ motion to compel (Dkt. 272 (“Mot.”)), which was filed with no

  advance notice to Defendant Bright House (“BHN”) and without any meaningful

  attempt to meet and confer, highlights the unreasonable, scorched-earth approach to

  discovery Plaintiffs have taken in this litigation. For many of the requests at issue in

  the motion, BHN had already run the agreed-upon search terms and produced the

  resulting responsive documents. For others, no agreement was possible because

  Plaintiffs refused to even consider narrowing their original requests, despite the fact

  that the requests lack reasonable limitations and are cumulative of other discovery

  already provided. In other instances, BHN offered reasonable compromises that

  Plaintiffs flatly rejected. With respect to the remainder of the requests at issue, BHN

  maintains its position that the requests are improper and the motion to compel further

  responses should be denied.



                                             1
Case 8:19-cv-00710-MSS-TGW Document 282 Filed 05/19/21 Page 2 of 22 PageID 8455




                                      LEGAL STANDARD

         “The court must limit the frequency or extent of discovery otherwise allowed …

  [if] the discovery sought is unreasonably cumulative or duplicative, or can be obtained

  from some other source that is more convenient, less burdensome, or less expensive.”

  Fed. R. Civ. P. 26(b)(2)(C); Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d

  1292, 1314 (11th Cir. 2011) (no abuse of discretion in denying motion to compel

  discovery that was “overbroad, irrelevant, or redundant”).

                                           ARGUMENT

  I.     Plaintiffs’ RFPs Are Irrelevant, Cumulative, And/Or Overbroad.

         Plaintiffs accuse BHN of having failed to produce an adequate volume of

  communications purportedly relevant to three broad categories: (1) Plaintiffs’

  contributory infringement claims, (2) BHN’s safe harbor defense, and (3) statutory

  damages. Mot. 5. BHN has in fact reviewed hundreds of thousands of documents in

  response to Plaintiffs’ requests and has produced the responsive documents identified

  in the course of its review.1 For example, BHN applied the agreed-to search terms for

  RFPs 95 and 33, reviewed tens of thousands of documents hitting on those terms, and

  produced hundreds of responsive communications. For the three requests at issue that

  seek communications among BHN employees or with its subscribers, see RFPs 80, 64,

  33, BHN has already produced all extant call notes logged in its ESAT system for

  subscribers identified as having received an RIAA notice, and thousands of additional


  1
      In connection with its document productions in response to Plaintiffs’ requests, BHN has already
  reviewed over 218,000 documents in this litigation to date.


                                                   2
Case 8:19-cv-00710-MSS-TGW Document 282 Filed 05/19/21 Page 3 of 22 PageID 8456




  notes from ESAT that contain records and summaries of interactions with subscribers

  who received three or more notices from any complainant (a compromise proposal to

  which Plaintiffs agreed).2 And, for a number of the requests Plaintiffs identify, BHN

  had agreed to search for and produce the information Plaintiffs now seek to compel,

  and has completed its production.3

          Unhappy with the results, Plaintiffs now seek to compel BHN to nearly double

  these efforts—at the end of the discovery period—by demanding the addition of eight

  new custodians and additional expansive and burdensome reviews.                              Plaintiffs’

  overbroad, eleventh-hour demands ignore years of negotiations between the parties

  and are inconsistent with the requirements of the Federal Rules of Civil Procedure.

          A.      BHN Has Adequately Responded To RFPs 95 and 81.

          RFP 95 seeks communications discussing the re-activation of accounts that

  were previously “terminated for violation of any policy relating to copyright

  infringement.” Pl. Ex. F at 56. Plaintiffs claim that this information is relevant to

  determine whether BHN “had a ‘nod-and-a-wink’ policy of nominally terminating

  subscribers, but then quickly reinstating them and wiping clean their slate.” Mot. 9.


  2
      While Plaintiffs criticize BHN for the number of documents produced in this case, the statistics
  Plaintiffs have provided are misleading. Mot. 1. For instance, BHN has produced summaries of
  thousands of interactions between BHN and its subscribers from BHN’s ESAT system, but Plaintiffs
  treat that production as only “one document” because the notes are contained in a single, data-rich
  Excel document containing thousands of separate rows. Further, Plaintiffs’ assertion that they have
  produced over 200,000 documents in the case (thereby eclipsing BHN’s production) is also incorrect.
  See, e.g., Mot. 1 n.1. Aside from the notices of alleged infringement, Plaintiffs have only produced
  approximately 1,700 emails in this case (excluding families).
  3
      See, e.g., Pl. Ex. H at 5 (agreeing to produce informal policies responsive to RFP 95); Pl. Ex. I at 3
  (agreeing to produce materials responsive to RFP 126); Pl. Ex. I at 16 (agreeing to produce
  communications “beyond the accused subscribers” for RFP 33).


                                                      3
Case 8:19-cv-00710-MSS-TGW Document 282 Filed 05/19/21 Page 4 of 22 PageID 8457




          BHN already agreed to provide documents responsive to this request. Indeed,

  Exhibit H to Plaintiffs’ motion to compel is a letter in which BHN explains that

  “BHN’s response was not intended to be (and was not) limited just to policies that

  were ‘formally adopted,’ but would include relevant policies, however characterized,”

  and acknowledged that this approach was “fully consistent with the negotiated search

  terms that Plaintiffs proposed and BHN agreed to.” Pl. Ex. H at 5. BHN ran the

  search terms the parties agreed upon, reviewed nearly 30,000 documents, and

  produced responsive communications. If it were true that BHN had a formal policy

  stating one thing, but communicated an informal policy of doing another, this would

  be captured by these searches. The fact that Plaintiffs are disappointed that they

  received only a few responsive documents is not a basis for a motion to compel. 4

          Likewise, BHN already agreed to produce all materials responsive to RFP 81.

  This request seeks “complaint reports” (reports generated in response to a customer

  request) associated with any accounts that received final warning letters. Mot. 19.

  Plaintiffs suggest that BHN agreed to produce only those complaint reports related to

  subscribers identified in Plaintiffs’ infringement notices, as opposed “to all of its

  subscribers.” Mot. 19. But as BHN explained to Plaintiffs, BHN agreed to produce

  such reports to the extent they concern third-party complaints as well as Plaintiffs’


  4
       In the parallel proceeding in the District of Colorado, Plaintiffs’ similar argument regarding
  Charter’s production failed to persuade the Court. Ex. 1, Warner Bros. Records, Inc. v. Charter Commc’ns,
  Inc., 1:19-cv-00874 (D. Colo.) (“Charter”), 2/22/21 Hr’g Tr. at 26:7-12 (“Do you believe they're hiding
  the ball on specific documents so effectively that among the 7,000 they've produced, they were so
  skilled at what they decided to produce, that they were able to avoid this one, little gold vein of stuff
  that would win your case? Is that what you think?”).


                                                     4
Case 8:19-cv-00710-MSS-TGW Document 282 Filed 05/19/21 Page 5 of 22 PageID 8458




  complaints. Id.; see also Pl. Ex. I at 3. That is, BHN did not limit its search to complaint

  reports involving only Plaintiffs’ notices; instead it produced complaint reports for any

  accounts that received a final warning. Nothing more is required by RFP 81.

         B.      Plaintiffs’ Requests For “All Communications” Should Be Denied.

         During the relevant period, BHN processed millions of notices of alleged

  infringement sent on behalf of Plaintiffs and other complainants, and forwarded the

  notices on to its subscribers. Out of the millions of notices sent, Plaintiffs claim to

  have sent hundreds of thousands of notices to BHN during the approximately three-

  year claims period in this case. See Dkt. 94, First Am. Compl. ¶ 2. BHN employed a

  team of people and multiple technical systems to forward notices to its subscribers.

         Through RFPs 126, 33, and 164, Plaintiffs now seek to compel “all

  communications” related to any notice ever received by BHN, including those

  unrelated to Plaintiffs. To justify this grossly overbroad discovery, Plaintiffs claim that

  “documents showing how BHN actually implemented its policies are relevant and

  discoverable,” and cite the Court’s prior statement that notices of alleged infringement

  from non-party rights-holders may be “relevant in the broad sense.” Mot. 6-7; Pl. Ex.

  L at 22:9-12.5

         Plaintiffs fail to articulate the link between this additional information and the




  5
      In conclusory fashion, Plaintiffs declare that “the requests below are also relevant to Plaintiffs’
  contributory infringement claim,” and that “BHN must provide discovery relating to its state of
  mind.” Mot. 8. Neither of these statements is accompanied by any explanation, much less support,
  linking the discovery to these issues. See id.



                                                    5
Case 8:19-cv-00710-MSS-TGW Document 282 Filed 05/19/21 Page 6 of 22 PageID 8459




  purported purpose of the discovery.                  For instance, determining whether BHN

  reasonably “implemented its [copyright] policies” does not require that the parties

  review every communication related to millions of notices. 6 The Federal Rules of Civil

  Procedure require the opposite, limiting discovery that is “unreasonably cumulative or

  duplicative” and for which “the burden or expense … outweighs its likely benefit.”

  Fed. R. Civ. P. 26(b)(2)(C). Given that BHN has produced thousands of notes

  summarizing interactions with subscribers who received notices during the relevant

  period, nothing further should be required, particularly as BHN would have to bear

  the burden and expense associated with the review and redaction of the personally

  identifying information of BHN’s subscribers.7 Plaintiffs’ pursuit of more documents

  (indeed, hundreds of thousands more, at minimum) is the exact type of overbroad

  discovery the Federal Rules were designed to prohibit. See, e.g., Keys v. Bert Bell/Pete

  Rozelle NFL Player Ret. Plan, 2019 WL 5080572, at *3 (M.D. Fla. Oct. 10, 2019) (“[T]he

  Court retains an obligation to limit discovery that is unreasonably cumulative or


  6
       Plaintiffs quote Perfect 10, Inc. v. CCBill LLC, 488 F.3d 1102, 1113 (9th Cir. 2007) for the proposition
  that such communications are relevant to determine whether BHN reasonably implemented a repeat
  infringer policy. Mot. 7. But here, BHN already provided ticket data showing its “actions towards
  copyright holders” by producing data identifying how BHN responded to thousands of notices sent
  by non-party rights-holders. Determining whether BHN reasonably implemented its copyright
  policies does not require the production of all communications. See, e.g., Perfect 10, 488 F.3d at 1109
  (“[A] service provider ‘implements’ a policy if it has a working notification system, a procedure for
  dealing with DMCA-compliant notifications, and if it does not actively prevent copyright owners from
  collecting information needed to issue such notifications.”).
  7
       The production of subscriber communications requires BHN to review and redact large amounts
  of personal identifying information, which is in and of itself a substantial burden. See, e.g., Evansville
  Greenway & Remediation Tr. v. S. Ind. Gas & Elec. Co., 2010 WL 779494, at *4 (S.D. Ind. Feb. 26, 2010)
  (sustaining objection to discovery of materials that would require costly review and redaction); see also
  The Sedona Principles, Third Edition, 19 Sedona Conf. J. 1 at 163 (2018) (“Redactions or other
  actions necessary to protect private, personal information to meet required safeguards can be costly
  and time-consuming.”).


                                                       6
Case 8:19-cv-00710-MSS-TGW Document 282 Filed 05/19/21 Page 7 of 22 PageID 8460




  duplicative” (quotations omitted)); Jeld-Wen, Inc. v. Nebula Glass Int’l Inc., 2008 WL

  11333404, at *9 (S.D. Fla. Mar. 12, 2008) (interrogatory was unduly burdensome

  where it sought details on all customer complaints and would require review of

  hundreds of thousands of documents). BHN next addresses these three RFPs in turn.

               1.    BHN Has Adequately Responded To RFP 126.

        RFP 126 broadly requests all internal communications “discussing any

  Infringement Notice, any instance of alleged copyright infringement, or any ‘ticket’

  generated in response to any Infringement Notice,” including those “concerning the

  actual or potential termination of any Subscriber’s account.” Pl. Ex. B at 6. With

  respect to this request, BHN has already agreed to produce “communications

  regarding quarantining, suspending, or terminating any subscriber for receiving too

  many notices.” Pl. Ex. I at 3. Further, as set forth below, BHN also agreed to produce

  “employee communications regarding Plaintiffs’ notices” in response to RFP 33 as

  well as RFP 126. In total, BHN has produced hundreds of communications after

  review of over 10,000 documents hitting on search terms for RFP 126. That Plaintiffs

  have not found these communications helpful does not mean BHN is withholding

  information or should be required to engage in further burdensome document review.

               2.    BHN Has Adequately Responded To RFP 33.

        RFP 33 seeks all communications between BHN’s Security and Abuse team

  and subscribers that relate to “any Infringement Notice,” “violation of any DMCA

  policy,” or “any ‘ticket’ generated in response to any Infringement Notice.” Pl. Ex. A

  at 9. In response, BHN agreed to produce communications beyond just a subset of

                                            7
Case 8:19-cv-00710-MSS-TGW Document 282 Filed 05/19/21 Page 8 of 22 PageID 8461




  communications with accused subscribers, including communications regarding the

  implementation of its DMCA policy, suspensions, and terminations. Pl. Ex. I at 16.

  In so doing, BHN applied the parties’ agreed-upon search terms, reviewed nearly

  30,000 documents, and produced all responsive communications. BHN also produced

  thousands of notes summarizing interactions between its Security and Abuse Team

  and subscribers who received notices on behalf of Plaintiffs and other rights-holders,

  all of which had to be reviewed for personally identifying information.

         Plaintiffs’ request for further subscriber communications (that by definition do

  not relate to BHN’s DMCA policy, suspensions, or terminations) should be denied as

  irrelevant,8 overbroad, and unduly burdensome. As but one example of the request’s

  overbreadth as written, it would require BHN to review, redact, and produce “auto-

  reply” vacation bounce-back messages from subscribers in receipt of an automated

  notification alleging that someone at that IP address allegedly shared copyrighted

  materials. This burden cannot be justified. BHN’s current agreement to produce any

  subscriber communications regarding the hundreds of thousands of Plaintiffs’ notices,

  as well as any subscriber communications reflecting BHN’s implementation of its

  DMCA policy, suspensions, and terminations, provides more than enough for

  Plaintiffs to evaluate BHN’s response to alleged copyright infringement on its network.


  8
      The Court should reject Plaintiffs’ argument that the information requested in RFP 33 is relevant
  because a different district court in Texas relied upon internal communications of a different ISP
  defendant to reject that defendant’s safe harbor defense. See UMG Recordings, Inc. v. Grande Commc’ns
  Networks, LLC, 384 F. Supp. 3d 743, 754-58 (W.D. Tex. 2019) (“Grande”). As written, RFP 33 seeks
  external communications between BHN’s employees and its subscribers—the “internal emails”
  discussing company policies at issue in Grande are not even covered by this request, and have already
  been produced in response to RFP 95 in any event.


                                                   8
Case 8:19-cv-00710-MSS-TGW Document 282 Filed 05/19/21 Page 9 of 22 PageID 8462




               3.     RFP 64 Is Overbroad And Cumulative.

        RFP 64 seeks additional information regarding BHN’s interactions with its

  subscribers in very broad terms, demanding the production of documents reflecting

  “any calls” with subscribers. However, as detailed above, BHN has already provided

  substantial information and documents regarding its subscribers receiving three or

  more notices, including “notes” held in its ESAT system in which BHN employees

  summarized their interactions with subscribers. As specifically requested by Plaintiffs

  in RFP 80, BHN has also agreed to produce thousands of similar notes contained in

  its ICOMS system for subscribers who received a final warning letter. Additionally,

  BHN has produced all records of calls in its ECAT system that concern any copyright

  infringement notices for subscribers identified as having received notices sent on behalf

  of Plaintiffs. This is ample information for Plaintiffs’ purposes and sufficiently enables

  Plaintiffs to determine how BHN “implemented its repeat infringer policies.”

  Plaintiffs’ motion to compel duplicative information of “any calls” with any subscriber

  receiving three or more notices should be denied as impermissibly overbroad and

  cumulative. See, e.g., Keys, 2019 WL 5080572, at *3 (denying cumulative discovery).

        C.     RFP 48 Seeks Discovery For A Claim That Has Been Dismissed.

        RFP No. 48—which seeks “growth targets, strategic plans, and other strategies

  in which [BHN] linked higher bandwidths (internet download and upload speeds) to

  downloading music”—is directly related to Plaintiffs’ vicarious liability claim and

  therefore is impermissible discovery, as that claim has been dismissed from the case.

  Indeed, in dismissing the claim, the Court noted that:


                                              9
Case 8:19-cv-00710-MSS-TGW Document 282 Filed 05/19/21 Page 10 of 22 PageID 8463




          Plaintiff[s] advance a sort of “dog-whistle” theory that BHN advertises faster
          internet speeds to surreptitiously entice the prospective infringer. It is not
          readily apparent or plausibly alleged that an internet thief would be “drawn” by
          the efficiency of internet service any more than the average law-abiding
          purchaser of copyrighted content. All users presumably seek faster, more
          reliable internet service.

  Dkt. 142 at 12.

          Plaintiffs’ attempt to pursue its dismissed vicarious liability claim under the

  guise of a newly minted theory (e.g., a claim that discovery into BHN’s “internal

  strategies” to offer higher bandwidth to subscribers shows a state of mind to “profit off

  of its subscribers’ copyright infringement”) should be rejected.9 Mot. 20. Plaintiffs

  provide no cognizable basis to link BHN’s offer of higher bandwidth to its subscribers,

  which is a legitimate and legal endeavor, with an alleged intent to encourage copyright

  infringement. Nor is Plaintiffs’ request limited to “internal strategies” for offering

  higher bandwidth to those downloading music illegally or through peer-to-peer

  networks.     Instead, Plaintiffs seek to compel broad discovery based on the bald

  assertion that “[u]sers of P2P technologies benefit from ISPs that can provide higher

  bandwidth speeds to optimize their use of the technology.” Mot. 20. High bandwidth

  speeds benefit all BHN subscribers, and evidence that BHN generally wanted to

  increase its subscribers’ bandwidth is not probative of an alleged intent to contribute

  to infringement. This discovery should be foreclosed.


  9
      While Plaintiffs explain that a request similar to RFP 48 was allowed to go forward in Warner v.
  Charter, see Mot. 21, a vicarious liability claim still remains in that case. Further, the Special Master
  in Charter granted the request “subject to certain conditions,” one of which was for the parties to first
  determine the number of documents that hit on relevant search terms and, if the number was large, to
  return to the Special Master for guidance. Charter, Dkt. 181 at 41-42 (May 29, 2020).


                                                     10
Case 8:19-cv-00710-MSS-TGW Document 282 Filed 05/19/21 Page 11 of 22 PageID 8464




        D.     RFP 80 Is Moot.

        Finally, with respect to RFP 80, BHN has agreed to produce information

  maintained in its ICOMS system noting interactions with customers who received a

  final warning letter. BHN believes this should resolve the dispute regarding RFP 80.

  II.   BHN Complied With Production Obligations Related To RFP 59.

        Plaintiffs’ motion to compel a further response to RFP 59 should be rejected.

  BHN has complied in good faith with the Court’s prior order on RFP 59. Specifically,

  BHN compiled available information on average revenues per subscriber for various

  years and produced the information to Plaintiffs. Pl. Ex. P at 44-45. When Plaintiffs

  followed up to request an explanation as to why the revenues did not date back to

  2012, see Pl. Ex. Q at 3, counsel for BHN promptly explained that BHN either did not

  compile the requested information for the 2012-2013 time period or no longer had it

  available. Id. at 2. Counsel for BHN specifically explained that BHN would continue

  to look for materials responsive to the request and search other potential repositories

  for non‐duplicative information and produce what it could find, if anything. Id. The

  email chain reflecting that conferral process, cited by Plaintiffs as Exhibit Q, occurred

  nearly six months ago. It shows that BHN undertook a diligent search for the

  information and, although able to produce information for 2014 to 2018, was unable

  to find the same information for other years requested. Pl. Ex. Q at 2.

        To the extent Plaintiffs now seek all documents used to compile the information

  provided by BHN, their request should be denied. The underlying documents from

  which the information was derived contain highly sensitive financial information


                                             11
Case 8:19-cv-00710-MSS-TGW Document 282 Filed 05/19/21 Page 12 of 22 PageID 8465




  wholly irrelevant to BHN’s copyright policies or the information Plaintiffs seek,

  including budgeting information related to employee headcount, expenses, and capital

  investment.   RBS Citizens, N.A. v. Husain, 291 F.R.D. 209, 222 (N.D. Ill. 2013)

  (“Withholding and redacting documents that are non-responsive to Defendants’

  document requests is appropriate.”). And BHN already provided over 100,000 lines

  of data on revenues generated specific to the accused subscribers. An eleventh hour

  demand for more data from BHN is unwarranted.

  III.   Plaintiffs’ Demand for Additional Custodians Should Be Rejected.

         Two months from the close of fact discovery, Plaintiffs ask this Court to compel

  BHN to add eight new document custodians simply because Plaintiffs posit that the

  custodians are “likely to have discoverable information.”        Mot. 22.     Plaintiffs’

  conclusory allegations do not support this request. Should the Court be inclined to

  entertain this type of late discovery, notwithstanding Plaintiffs’ failure to meet their

  burden, BHN will agree as a compromise to add five new document custodians

  requested by Plaintiffs:     Bruce Jones (former Director of Online Solutions

  Development), Gary Doda (former Senior Manager Technical Communications &

  Customer Forums), Kathleen Rowett-O’Neil (former Corporate Customer Relations

  Advocate), Chris Droessler (former Principal Software Engineer), and Trace Hollifield

  (former Director of Enterprise Security), although BHN maintains that targeted




                                            12
Case 8:19-cv-00710-MSS-TGW Document 282 Filed 05/19/21 Page 13 of 22 PageID 8466




  searches of these individuals’ files is more appropriate than applying all search terms. 10

         However, BHN opposes Plaintiffs’ request to add Nomi Bergman (former

  President of BHN), Steve Miron (former Chief Executive Officer of BHN), and

  William Futera (former Executive Vice President and Chief Financial Officer of BHN)

  as document custodians. These senior executives are unlikely to possess unique

  information that has not otherwise been (or will be) produced to Plaintiffs and the

  burden on BHN of reviewing and producing their documents outweighs any benefit to

  Plaintiffs. Plaintiffs’ mere speculation that a senior executive may possess relevant

  information is not sufficient to justify adding high-level executives as document

  custodians. Fed. R. Civ. P. 26(b) (where “the discovery sought is unreasonably

  cumulative or duplicative or if the burden of the proposed discovery outweighs the

  likely benefits,” a court must limit the scope of discovery).

         A.      Plaintiffs Misstate The Procedural History Of The Dispute.

         In May 2020, BHN agreed to produce documents from ten document

  custodians in this case, which included all BHN employees identified in its initial

  disclosures and in response to Plaintiffs’ Interrogatory No. 1. In November 2020,

  Plaintiffs made a new demand for additional custodians. After several months of

  conferring by email, during which Plaintiffs inflexibly refused to add certain

  custodians on its end while demanding more from BHN, BHN offered to run certain


  10
      While BHN does not agree that Plaintiffs have met their burden to show that these five custodians
  possess information relevant to the issues in dispute in this litigation, each of these custodians was
  more closely involved in the day-to-day operations of BHN’s DMCA program—and the claims at
  issue—than Ms. Bergman, Mr. Miron, or Mr. Futera.


                                                   13
Case 8:19-cv-00710-MSS-TGW Document 282 Filed 05/19/21 Page 14 of 22 PageID 8467




  targeted searches but explained to Plaintiffs that a request to run all existing search

  terms across four new document custodians—Nomi Bergman, Gary Doda, Bruce

  Jones, and Kathleen Rowett-O’Neil—was unwarranted due in part to the breadth of

  the request as well as the late stage of the proceedings. Pl. Ex. J. Instead of accepting

  that compromise, on February 11, 2021 Plaintiffs demanded that BHN add another

  four custodians—Steve Miron, William Futera, Christopher Droessler, and Trace

  Hollifield—and again insisted that BHN “run all of the negotiated and agreed-upon

  search terms” against these individuals’ files. Pl. Ex. K. Rather than making any

  further attempts to meet and confer, Plaintiffs moved to compel the addition of all

  eight custodians almost three months later.11                   Plaintiffs have not provided any

  legitimate basis to nearly double the number of custodians at this late stage.

          B.      Plaintiffs Have Not Shown That Ms. Bergman, Mr. Miron, Or Mr.
                  Futera Possess Unique, Relevant Information.

          Plaintiffs acknowledge they are required to show that adding new custodians is

  necessary to provide “unique relevant information not already obtained.” Mot. 23

  (citing In re 3M Combat Arms Earplug Prod. Liab. Litig., 2020 WL 4501794, at *1 (N.D.

  Fla. Aug. 5, 2020)). Plaintiffs have not done so. Instead, Plaintiffs simply assert that

  Ms. Bergman, Mr. Miron, and Mr. Futera may possess “relevant” information due to

  their senior positions at BHN. Mot. 24-25. This type of speculative assertion is not




  11
      Plaintiffs never followed up on its February 11, 2021 request before filing the present motion. As
  a result, and contrary to Plaintiffs’ Local Rule 3.01(g) Certification, the parties did not confer regarding
  Plaintiffs’ request to add Steve Miron, William Futera, Christopher Droessler and Trace Hollifield as
  custodians.


                                                      14
Case 8:19-cv-00710-MSS-TGW Document 282 Filed 05/19/21 Page 15 of 22 PageID 8468




  enough to justify the fishing expedition. See, e.g., Enslin v. Coca-Cola Co., 2016 WL

  7042206, at *3 (E.D. Pa. June 8, 2016) (rejecting argument that specific individuals

  must be included as custodians because they occupied senior roles); Houston v. Papa

  John's Int’l, Inc., 2020 WL 6588505, at *2-3 (W.D. Ky. Oct. 30, 2020) (rejecting

  speculation that high-ranking position increases relevance of custodial files).

               1.     Nomi Bergman

        Nomi Bergman is the former President of BHN. She left the company at the

  time of BHN’s merger with Charter in May 2016. She is currently a senior officer of

  Advance Publications, the prior owner of BHN. Plaintiffs argue that Ms. Bergman

  was “intimately involved” with BHN’s DMCA program (Mot. 24), but the documents

  cited by Plaintiffs do not support this assertion.

        For example, BHN_00001561 does not reflect Ms. Bergman’s so-called intimate

  involvement in BHN’s DMCA program but shows a senior executive referring an

  inquiry about that program to a more appropriate employee—Marva Johnson (who is

  already a document custodian in this case).          See Pl. Ex. P at BHN_00001561.

  Similarly, BHN_00001563 does not show Ms. Bergman “direct[ing]” BHN’s

  responses to questions about its DMCA program. It is simply the email attached to

  BHN_00001561, which Ms. Bergman referred to Ms. Johnson.                 To the extent

  responsive documents exist regarding BHN’s DMCA program, these documents have

  already been produced to Plaintiffs through document custodians who were members

  of the Security and Abuse team and directly involved in the processing and handling

  of notices alleging copyright infringement, including Tim Frendberg, Michael

                                              15
Case 8:19-cv-00710-MSS-TGW Document 282 Filed 05/19/21 Page 16 of 22 PageID 8469
Case 8:19-cv-00710-MSS-TGW Document 282 Filed 05/19/21 Page 17 of 22 PageID 8470
Case 8:19-cv-00710-MSS-TGW Document 282 Filed 05/19/21 Page 18 of 22 PageID 8471




  CFO because these senior executives were “likely aware of and participated in

  decisions related to how BHN would handle [alleged] copyright infringement.” Mot.

  24. This bare assertion does not discharge Plaintiffs’ burden to show that those

  executives possess unique information relevant to the claims and defenses in this case.

  See, e.g., BlackBerry Ltd. v. Facebook, Inc., 2019 WL 4544425, at *6-7 (C.D. Cal. Aug.

  19, 2019) (denying request for CEO as document custodian where plaintiffs could not

  show importance in resolving the issues in the case); Lutzeier v. Citigroup Inc., 2015 WL

  430196, at *7 (E.D. Mo. Feb. 2, 2015) (denying request for CEO and CFO as

  document custodians). Plaintiffs’ request should be rejected for this reason alone.

        The documents cited by Plaintiffs do not assist them either. As with Ms.

  Bergman, Plaintiffs seek to justify their request because Messrs. Miron and Futera

  received “Customer Care” reports. Plaintiffs also purport to rely on unsolicited

  correspondence sent from third-party Rightscorp to BHN’s executives (in addition to

  BHN’s copyright agent) to suggest that Messrs. Miron and Futera “appear to have

  participated in meetings regarding copyright infringement on BHN’s network,” even

  though the document does not refer to any meetings ever taking place. Mot. 25. These

  arguments do not support Plaintiffs’ extraordinary request to add BHN’s highest level

  executives as discovery custodians at the eleventh hour. See Papa John's, 2020 WL

  6588505, at *2-3.

        C.     The Demand Is Not Proportional To The Needs Of The Case.

        Additionally, Plaintiffs ignore the substantial burden that would be associated

  with the review and production of documents from these three custodians at this late


                                             18
Case 8:19-cv-00710-MSS-TGW Document 282 Filed 05/19/21 Page 19 of 22 PageID 8472
Case 8:19-cv-00710-MSS-TGW Document 282 Filed 05/19/21 Page 20 of 22 PageID 8473




  redaction review).    Courts do not hesitate to deny motions to compel in such

  circumstances. See, e.g., Prasad v. George Washington Univ., 323 F.R.D. 88, 94 (D.D.C.

  2017) (denied on burden grounds where completing a search with a 99.5% non-

  responsive rate would take 150 hours).

        D.     BHN’s ESI Loss Does Not Justify Plaintiffs’ Fishing Expedition.

        Finally, there is no basis for Plaintiffs’ assertion that BHN’s disclosure of ESI

  loss for certain custodians requires the late addition of these three custodians. Mot.

  25. In September 2020, after its original disclosure of the e-mail loss, BHN informed

  Plaintiffs that it had located almost          of additional e-mail data. Ex. 2. BHN

  has searched the total volume of              records within the newly identified data

  for messages sent or received by its existing discovery custodians using Plaintiffs’

  search terms and produced responsive documents to Plaintiffs. See Ex. 3. That BHN

  suffered ESI loss—which it has addressed by expanding its search for responsive

  documents—is not a basis to compel the production of custodial documents from these

  executives. Moreover, Plaintiffs have not sought any relief under Rule 37(e) and thus

  cannot compel additional discovery on this basis without satisfying the requirements

  of that Rule, which BHN maintains they cannot do. See Fed. R. Civ. P. 37(e).

                                      CONCLUSION

        For the foregoing reasons, BHN respectfully requests that the Court deny

  Plaintiffs’ motion to compel.




                                           20
Case 8:19-cv-00710-MSS-TGW Document 282 Filed 05/19/21 Page 21 of 22 PageID 8474




  Dated: May 19, 2021                     Respectfully submitted,


  Jennifer A. Golinveaux (pro hac vice)   /s/ Andrew H. Schapiro
  WINSTON & STRAWN LLP                    Andrew H. Schapiro (pro hac vice)
  101 California Street, 35th Floor       Allison Huebert (pro hac vice)
  San Francisco, CA 94111                 QUINN EMANUEL URQUHART &
  Tel: (415) 591-1506                     SULLIVAN, LLP
  Email: jgolinveaux@winston.com          191 N. Wacker Drive, Suite 2700
                                          Chicago, IL 60606
  Michael S. Elkin (pro hac vice)         Tel: (312) 705-7400
  WINSTON & STRAWN LLP                    Email: andrewschapiro@quinnemanuel.com
  200 Park Avenue                         Email: nathanhamstra@quinnemanuel.com
  New York, NY 10166                      Email: allisonhuebert@quinnemanuel.com
  Tel: (212) 294-6700
  Email: melkin@winston.com               Todd A. Anten (pro hac vice)
                                          Jessica Rose (pro hac vice)
  Erin R. Ranahan (pro hac vice)          Katy Akopjan (pro hac vice)
  WINSTON & STRAWN LLP                    QUINN EMANUEL URQUHART &
  333 S. Grand Avenue, 38th Floor         SULLIVAN, LLP
  Los Angeles, CA 90071                   51 Madison Avenue, 22nd Floor
  Tel: (213) 615-1933                     New York, NY 10010
  Email: eranahan@winston.com             Tel: (212) 849-7192
                                          Email: toddanten@quinnemanuel.com
                                          Email: jessicarose@quinnemanuel.com
                                          Email: katyakopjan@quinnemanuel.com
                                          Charles K. Verhoeven (pro hac vice)
                                          David Eiseman (pro hac vice)
                                          Linda Brewer (pro hac vice)
                                          Michael F. Trombetta (pro hac vice)
                                          QUINN EMANUEL URQUHART &
                                          SULLIVAN, LLP
                                          50 California Street, 22nd Floor
                                          San Francisco, CA 94111
                                          Tel: (415) 875-6600
                                          Email: charlesverhoeven@quinnemanuel.com
                                          Email: davideiseman@quinnemanuel.com
                                          Email: lindabrewer@quinnemanuel.com
                                          Email: michelleclark@quinnemanuel.com
                                          Email: miketrombetta@quinnemanuel.com
                                          William J. Schifino, Jr.
                                          Florida Bar No. 564338
                                          GUNSTER, YOAKLEY & STEWART, P.A.
                                          401 E. Jackson Street, Suite 2500
                                          Tampa, FL 33602
                                          Tel: (813) 228-9080
                                          Email: bschifino@gunster.com

                                          Counsel for Defendant
                                          Bright House Networks, LLC


                                            21
Case 8:19-cv-00710-MSS-TGW Document 282 Filed 05/19/21 Page 22 of 22 PageID 8475




                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 19, 2021, I caused a true and correct copy

  of the foregoing BRIGHT HOUSE NETWORKS, LLC’S RESPONSE TO

  PLAINTIFFS’ APRIL 28, 2021 MOTION TO COMPEL AND INCORPORATED

  MEMORANDUM OF LAW and all supporting materials thereto to be filed

  electronically with the Clerk of the Court using the CM/ECF system, which will send

  a notice of electronic filing to all counsel of record.

                                                       /s/ Andrew H. Schapiro
                                                       Andrew H. Schapiro




                                               22
